                                                                                                                           r\\ ro
   AO 93 (Rev. 11/13)Search and Seizure Warrant                                                                            '' ^ ^

                                              United States District Court
                                                                               for the                            isls 'iOV 13 l"^'             ^
                                                                  Eastern District of Virginia                    _                       r     j

                     In the Matter ofthe Search of                                )
                (Briefly describe the property to be searched                     )
                 or identify the person by name and address)                      )        Case No.   118-SW-659
                Two Cell Phones and SIM Cards located at                          )
                    1800 N. Kent street, Arlington VA                             )

                                                     SEARCH AND SEIZURE WARRANT

   To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
   ofthe following person or property located in the           Eastern            District of               Virginia
   (identify the person or describe the property to be searched and give its location)'.
         Two Iphone cellular phones and two SIM cards contained therein, secured at the office at Diplomatic Security Service's
         Office of Special Investigations, 1800 N. Kent street, Arlington VA, as describerd in Attachment A



             I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
   described above, and that such search will reveal (identify the person or describe the property to be seized):
         See Attachment B inforporated herein and included as part of the Affidavit in Support of this Application for a Search
         Warrant




             YOU ARE COMMANDED to execute this warrant on or before                                   November 14, 2018            (not to exceed 14 days)
          □ in the daytime 6:00 a.m. to 10:00 p.m.                 Cf at any time in the day or night because good cause has been established.
           Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
   person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
   property was taken.
            The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
   as required by law and promptly return this warrant and inventory to                           Ivan D. Davis                      .
                                                                                                         (United States Magistrate Judge)

          □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
    § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notipe to.the person who, or whose
   property, will be searched or seized (check the appropriate box)                                         *       .'
          □ for           days (not to exceed 30)      □ until, the facts justifying, the later specificMate of.


/^Date and time issued:                                                                          Ivan B. Davis
                                                                                                 United States

    Citv and state:             Alexandria, VA                                                    Hon. Ivan D. Davis, U.S. Magistrate Judge
                                                                                                                 Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant(Page 2)

                                                                 Return

Case No.:                               Date pd time warrant executed:             Copy of warrant ana           lett with:
                                                                                                   and inventory left witn
   1:18-sw-659                           lljlojtoC^ fo-Ot                      I                           Sr^PM.1^/^
Inventory made in the presence of:
                                              SfeCtA-i- MeNT
Inventory ofthe property taken and name of any person(s) seized:




                                                             /'2-7'^//




                                                               Certification



          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                          Executin^rffficer s signature

                                                                     Specie                                               Jctoex
                                                                                             Printed name and title
                                           ATTACHMENT A



    The property to be searched are two cell phones and the SIM cards located within each,

    collectively,"the Devices":


               a. An Apple iPhone 6S, Model A1633,FCC ID BCG-E2946A bearing a sticker

                   barcode with the number 027411, hereinafter Device 1. The phone's serial

                   number is not available without accessing the phone. The SIM card in the phone

                   bears the following markings: 8926104261 Telma M 4G 601369250. The

                   protective case ofthe phone bears a sticker with the number 034 49 352 10. The

                   Device is currently secured at the DSS Office of Special Investigations, 1800 N.

                   Kent Street, Arlington, Virginia.


^              b. An Apple iPhone 7, Model A1660,FCC ID BCG-E3085A,hereinafter Device 2.

                   The phone's serial number is not available without accessing the phone. The SIM

                   card in the phone bears the following markings: 8926104261 Telma M 4G

                  601369235. The Device is currently secured at the DSS Office of Special

                  Investigations, 1800 N. Kent Street, Arlington, Virginia.


    This warrant authorizes the forensic examination ofthe Devices for the purpose ofidentifying

    the electronically stored information described in Attachment B.
                                         ATTACHMENT R


         All records on the Devices described in Attachment A that relate to the victim, Kevin
  Webb's activities, whereabouts, and communications preceding his death, including:

            a. Any Device application that facilitates communication,particularly translated
                communication;


            b. any archived information related to Mr. Webb's location as recorded by the
                Devices' GPS;


            c. any information, such as contact information, demonstrating the nature ofthe
               relationship between Mr. Webb and the subject ofinvestigation;

            d. any Device media which, with time-stamps, correlate Mr. Webb's location and
               activities in the hours preceding his death; and

           e. evidence ofuser attribution showing who used or owned the Devices at the time
               the things described in this warrant were created, edited, or deleted, such as logs,
               phonebooks,saved usemames and passwords, documents, and browsing history.

       As used above, the terms "records" and "information"include all ofthe foregoing items
ofevidence in whatever form and by whatever means they may have been created or stored,
including any form ofcomputer or electronic storage(such as flash memory or other media that
can store data) and any photographic form.
